Citation Nr: 1732928	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  09-20 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic ear infections.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for bilateral ankle disability, to include as due to an undiagnosed illness. 

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	James J. Perciavalle



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied, in part, service connection for chronic ear infections, back disability, bilateral knee disability, and bilateral ankle disability.  The Veteran filed a timely notice of disagreement (NOD) in November 2007.

In February 2013, November 2014, and April 2016, the Board remanded the case for further development of the record, to include obtaining new VA examinations and medical opinions.  

In an April 2016 decision, the Board denied consideration of an extraschedular rating.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2017, pursuant to a Joint Motion for Partial Remand (Motion), the Court did not disturb the Board's decision to deny an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD), but remanded the issue of entitlement to total disability rating based on individual unemployability (TDIU) back to the Board for further adjudication.  As discussed below, the issue of entitlement to TDIU is remanded back to the Agency of Original Jurisdiction (AOJ) for further development and adjudication.   

The issues of entitlement to service connection for a bilateral ankle disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to AOJ.


FINDINGS OF FACT

1.  Chronic ear infection was not noted at induction and the presumption of soundness has not been rebutted. 

2.  The preponderance of the evidence is against finding that the Veteran's chronic ear infection was incurred in or aggravated by service. 

3.  A current back disability was not incurred in or aggravated by service.

4.  A current bilateral knee disability was not incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic ear infections have not been met. 38 U.S.C.A. § 1101, 1110, 1111, 1113, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  The criteria for service connection for a bilateral knee disability have not been met.  38 C.F.R. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in September 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The Veteran was afforded a VA examination in August 2016.  The examination is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

Absent a challenge to examiner's credentials, the examination is presumed to have been conducted by an appropriately credentialed examiner.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); and Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  While the examiner's credentials have been questioned, all of the evidence points to the examiner being a physician, who through his training, education, and experience, is qualified to offer medical diagnoses, statements, or opinions. Therefore, the Board finds that the examiner has the appropriate credentials to conduct an examination.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 



Analysis

Chronic ear infections

The Veteran contends that service connection is warranted for chronic ear infections.  Specifically, he states that he has chronic ear infections that began or worsened during service.  The Veteran has reported having had ear infections during childhood and that as a child, he had tubes placed in his ears.  See April 2008 VA treatment records.  However, the Veteran's ears were in normal condition when he was examined for entrance into service.  The Veteran states that he continues to have ear infections two to four times per year.  See July 2017 correspondence. 

As stated above, when no pre-existing medical condition is noted upon entry into service, a veteran is presumed to have been sound, and the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  In this case, the Board simply cannot conclude that the evidence clearly and unmistakably establishes that the chronic ear disease pre-existed service; although there are service medical records indicating the Veteran's history of chronic ear infections as a child, and the Veteran himself stated that he had tubes placed in his ear as a child, there are no medical records in the claims file showing that the Veteran was diagnosed with any pre-service chronic ear infection or disease.  Thus, the evidence is simply insufficient to rebut the high evidentiary burden for showing that a disability in fact was pre-existing at the time he entered service.  Because the presumption of soundness has not been rebutted, the claim becomes one of service connection.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Service treatment records show that the Veteran sought treatment for ear infections several times during service.  See July 2000, August 2000, September 2002 service treatment records.  Additionally, on a July 2004 DD Form 2807-1, the Veteran reported having ear, nose, or throat trouble, including clogged ears.  The Veteran's ears objectively appeared normal at separation, but post-service records show treatment for ear infections.  See July 2007 separation examination and September 2010 VA treatment records.  

The Veteran was afforded a VA examination in August 2016.  The VA examiner noted that the Veteran was treated while in service in 2000 and 2002 for ear infections that cleared up without residuals and that the remainder of the Veteran's service treatment records were silent for any evaluation, diagnosis, or treatment for a chronic ear infection.  The examiner noted that the Veteran stated he had two to four ear infections per year but denied seeing any ear specialists and stated that he was on no chronic antibiotics or treatments for his ears.  Therefore, it was the examiner's opinion that the Veteran had no chronic ear infection condition that was caused by or aggravated by his time on active duty. 

The Board notes that although the examiner found that while the Veteran had ear infections that existed prior to service, the Board has found that there is insufficient evidence to rebut the presumption of soundness. 

The Board finds the August 2016 VA examiner's opinions are wholly adequate and are supported by detailed, well-reasoned rationales that include consideration of the Veteran's lay statements and the medical evidence of record.  The Board attaches great weight to this opinion.  

The Board has considered the Veteran's statements that he has chronic ear infections.  The Board notes that as a lay person, the Veteran is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is also competent to testify as to observable symptoms or injury residuals.  However, the etiology of chronic ear infections is not a simple question that can be determined based on mere observation by a lay person and the Board finds that the Veteran is not competent to relate a complex rationale as to the etiology of any reported ear condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The examiner found that the Veteran's previous ear infections were not those of a chronic nature, but rather cleared up without any residuals.  Thus, the only competent opinion of record is against finding a nexus between any current ear condition the Veteran may have and his service. 

For the reasons discussed above, a preponderance of the evidence is against the claim for service connection for chronic ear infections.  Because the preponderance of the evidence is against the Veteran's appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).

Back disability

The Veteran contends that service connection is warranted for a back disability.  He reports that he sustained a low back injury during service following a ruck march.  See August 2016 VA examination report.  

The Veteran's service treatment records are silent for back injuries or complaints.  On a July 2004 DD Form 2807-1, the Veteran reported that he previously or currently had swollen or painful joints, but denied having recurrent back pain or any back problem. Upon objective examination on separation, the examiner found his back to be normal.  See July 2007 separation examination.  Less than a year after service, he began to report having low back problems.  See July 2005 VA Form 21-4138 (Statement in Support of Claim). 

Post-service treatment records reflect that the Veteran's lumbar spine appeared normal on x-rays in 2006 and he was subsequently diagnosed with lumbosacral strain.  See December 2006 VA examination report.  A 2009 lumbar spine MRI showed disc desiccation, tear, and protrusion.  See February 2009 VA treatment records. 

The Veteran was afforded a VA examination in August 2016.  The examiner noted that the Veteran's service treatment records and separation exam were silent for any evaluation, diagnosis, or treatment for a chronic back condition.  The examiner gave a diagnosis of lumbosacral strain in 2003, with a protruded disc at L5-S1 with annular tear diagnosed on MRI in 2009.  The examiner further noted that the Veteran was involved in a motor vehicle accident in 2014, which resulted in low back pain.  The examiner then opined that the Veteran's current lower back condition was most likely caused by his physically demanding job as a contractor as well as being involved in the motor vehicle accident and was not caused by or aggravated by his time on active duty.  

The Board finds the VA examiner's opinion is adequate, as the examiner reviewed the claims file, physically examined the Veteran, considered the relevant history of his symptoms, and included a clear rationale for his opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 13-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

The Board acknowledges that a veteran is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or nexus regarding his current back disability and whether his current disability is related to his in-service back strain; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed concerning the relationship between the Veteran's current back disability and any in-service events as discussed in the above compensation examination medical opinions.

The medical evidence of record fails to demonstrate a back disability that occurred in or manifested within one year of service.  For the reasons discussed above, a preponderance of the evidence is against the claim for service connection for chronic ear infections.  Because the preponderance of the evidence is against the Veteran's appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).



Bilateral knee disability

The Veteran contends that service connection is warranted for a bilateral knee disability.  

The Veteran's service treatment records are silent for knee complaints.  On a July 2004 DD Form 2807-1 that he previously or currently had swollen or painful joints, but denied having knee trouble.  Within a year of separation from service, he reported bilateral knee pain that included popping and cracking.  See July 2005 VA Form 21-4138 (Statement in Support of Claim).

In 2006, the Veteran's knee joints were found to have a normal appearance with no evidence of fracture, dislocation, arthritis, effusion or loose body, or lytic or blastic lesions.  See December 2006 VA examination report.

The Veteran was afforded a VA examination in August 2016.  The examiner noted that the Veteran's service treatment records and separation exam were silent for any evaluation, diagnosis, or treatment for a bilateral knee disability and that the Veteran reported on his 2004 separation exam that he had no knee trouble and a 2004 medical board evaluation found that the Veteran was healthy other than his shoulder, with no chronic condition.  The examiner gave a diagnosis of bilateral knee strain in 2002.  The examiner further noted that the Veteran was involved in a motor vehicle accident in 2014 which resulted in bilateral knee pain.  Thus, the examiner opined that the Veteran's current bilateral knee disability was most likely due to his physically demanding job as a contractor as well as being involved in the motor vehicle accident and was not caused by or aggravated by his time on active duty. 

The Board finds that the VA examiner's opinion is adequate.  The examiner considered the evidence of record, examined the Veteran, and provided a detailed rationale for the opinions stated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and based on sound reasoning for the conclusion).

The Board acknowledges that a veteran is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or nexus regarding his current bilateral knee disability and whether his current disability is related to his in-service knee strain; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed concerning the relationship between the Veteran's current bilateral knee disability and any in-service events as discussed in the above compensation examination medical opinions.

The medical evidence of record fails to demonstrate a bilateral knee disability that occurred in or manifested within one year of service.  For the reasons discussed above, a preponderance of the evidence is against the claim for service connection for a bilateral knee disability.  Because the preponderance of the evidence is against the Veteran's appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for chronic ear infections is denied.

Service connection for a back disability is denied.

Service connection for bilateral knee disability is denied.




REMAND

The Veteran contends that direct service connection is warranted for his bilateral ankle disability.  The Veteran also claims that his bilateral ankle joint pain could be due to an undiagnosed illness.  See July 2017 correspondence.

The Veteran has not been afforded a VA examination to determine whether his bilateral ankle pain is due to an undiagnosed illness.  Therefore, the Board remands the issue so that a VA examination and medical opinion can be obtained to determine whether the Veteran's bilateral ankle pain is due to an undiagnosed illness. 

The Veteran also contends that he is entitled to a total disability rating based upon individual unemployability (TDIU) due to his service-connected disabilities.  In an April 2016 decision, the Board found that consideration of a TDIU was not warranted.  The Veteran appealed to the Court and pursuant to a joint remand, the issue of entitlement to TDIU has been remanded back to the Board, in order to determine "whether [the Veteran] is marginally employed in a protected environment."  

The Board finds that while the Veteran was afforded VA examinations in December 2006 and October 2015 to address the Veteran's service-connected disabilities, the examinations did not address whether the combination of his service-connected disabilities renders him unable to obtain and maintain substantially gainful employment.   The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Furthermore, with regard to the issue of entitlement to a TDIU, a decision on the service connection claim for the bilateral ankle disability claim being remanded herein may affect the claim for a TDIU.  Any grant of a service connection claim could significantly change the adjudication of the TDIU issue because such a grant could increase the Veteran's overall combined disability percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issue is resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Therefore, the Board remands the issue, so that a supplemental VA opinion can be obtained to address whether unemployability due to service-connected disabilities is demonstrated.

Prior to obtaining a new VA opinion or examination, any outstanding, pertinent VA treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in September 2016.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since September 2016.

2.  Schedule the Veteran for a VA examination to address the nature and etiology of the Veteran's claimed bilateral ankle disability.  The claims file must be provided to an examiner who is qualified to give an opinion on the Veteran's bilateral ankle pain. The record and a copy of this remand must be made available to the examiner for review and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must opine as to whether the Veteran's current or previous symptoms of bilateral ankle pain are at least as likely as not (50 percent probability or greater) attributable to a known diagnosis.

If the Veteran's current or previous symptoms of bilateral ankle pain are found to be attributable to a known diagnosis, the examiner must provide an opinion as to whether the diagnosed disability was incurred in, due to, or aggravated by the Veteran's active duty service, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia Theater of Operations during the Persian Gulf War.

If the examiner finds the Veteran's current or previous symptoms of bilateral ankle pain are not attributable to a known clinical diagnosis, the examiner must provide an opinion as to whether the Veteran's symptoms of bilateral ankle pain constitute an undiagnosed illness associated with exposure to chemicals and/or environmental hazards in the Southwest Asia Theater of Operations during the Persian Gulf War.

All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this is so. 

3.  Then, return the claims file to the October 2015 VA examiner, or other appropriate examiner, to determine the extent of functional impairment caused solely by the Veteran's service-connected disabilities.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.

The Veteran's level of education, occupational history, etc. but not his advancing age, employment history, and non-service-connected disabilities, should be considered.  

The Veteran's service connected disabilities are: post-traumatic stress disorder at 50 percent; tendonitis, left shoulder, with history of dislocations at 10 percent from October 30, 2004, 20 percent from April 13, 2016, 100 percent from June 2, 2016, and 20 percent from January 1, 2017; residuals, arthroscopic repair, right shoulder at 10 percent from October 30, 2004; tinnitus at 10 percent from October 30, 2004; irritable bowel syndrome at 10 percent from October 30, 2004; hearing loss, left ear at 0 percent from October 30, 2004; and migraine headaches at 0 percent from October 30, 2004.  His combined service-connected disability evaluation is 70 percent from October 30, 2004, 100 percent from June 2, 2016, and 70 percent from January 1, 2017.

Based on a review of the case and the claims file, the examiner must provide an opinion as to the extent of functional impairment stemming from the Veteran's service-connected disabilities.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran is unable to secure or maintain substantially gainful (more than marginal) employment as a result of the combined effect of his service-connected disabilities.  The opinion should address whether the Veteran is marginally employed in a protected environment.  

All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this is so. 

4.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


